United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.R., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
BAY PINES MEDICAL CENTER,
Bay Pines, FL, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-1474
Issued: December 8, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On April 24, 2008 appellant filed a timely appeal from a decision of the Office of
Workers’ Compensation Programs dated November 7, 2007 that denied her claim for
compensation and a January 22, 2008 decision that denied her request for reconsideration.
Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this
case.
ISSUES
The issues are: (1) whether appellant established that she had an employment-related
disability for the period April 21, 2005 to April 4, 2006 causally related to her accepted lumbar
condition; and (2) whether the Office properly refused to reopen appellant’s claim for further
review of the merits pursuant to 5 U.S.C. § 8128(a).

FACTUAL HISTORY
On April 1, 2004 appellant, then a 46-year-old medical technician who worked
intermittently on a fee basis, filed a Form CA-1, traumatic injury claim, alleging that on
March 31, 2004 she injured her lower back and buttocks while manually moving a door. She
returned to modified duty on April 23, 20041 and on May 14, 2004 the Office accepted that she
sustained an employment-related lumbar strain.
Appellant began treatment with Dr. Susanti K. Chowdhury, an anesthesiologist, who
practices pain management. In treatment notes dated March 24, April 21 and May 3, 2005,
Dr. Chowdhury advised that appellant reported that she was required to work outside her
restrictions. He diagnosed lumbar radiculopathy and spondylosis and postlaminectomy
syndrome. In a May 10, 2005 report, Dr. Larry D. Horvath, a Board-certified osteopath
specializing in neurosurgery, noted that appellant was having trouble working and even walking
due to chronic low back pain, stating that she had a preexisting back condition for which she had
multiple back surgeries in the past. He advised that she had reached maximum medical
improvement, that she could continue to work light duty with permanent restrictions and
discharged her from his care. On June 16, 2005 Dr. Chowdhury noted that appellant was not
working and on July 19, 2005 Dr. Horvath noted appellant’s complaints of back and neck pain
and advised that she could perform light duty. He stated that he explained to her that she was at
maximum medical improvement and that she could apply for Social Security disability.
By letter dated June 28, 2005, the employing establishment informed the Office that light
duty had been provided since the inception of appellant’s claim and that she stopped work on
April 25, 2005 and had not returned. On August 4, 2005 appellant filed a Form CA-7, claim for
compensation, for April 23, 2005 and by letter dated August 22, 2005, the Office informed her
that she needed to furnish medical evidence establishing disability for work on the date claimed.
In a second August 22, 2005 letter, the Office accepted the additional condition of lumbar
radiculopathy.
Dr. Chowdhury continued to submit reports, additionally diagnosing cervical and lumbar
root injury. In an October 12, 2005 treatment note, he advised that appellant was temporarily
totally disabled from a physical and psychiatric standpoint.
On December 8, 2005
Dr. Chowdhury noted that she was working one hour a day and on February 6, 2006 that she had
increased her work to two hours daily. He advised that appellant could perform 15 hours of light
duty weekly.
By decision dated February 28, 2006, the Office denied appellant’s claim for wage-loss
compensation on April 23, 2005 on the grounds that the medical evidence did not support that
she was disabled from work on that day. Dr. Chowdhury continued to advise that appellant
could work 15 hours of light duty a week. On July 14, 2006 appellant filed a Form CA-7, claim
for compensation, for the period April 21, 2005 to April 4, 2006. In a July 26, 2006 letter,

1

Appellant’s job duties were described as general clerical support such as filing, answering the telephone and
follow-up telephone calls, making appointments with intermittent lifting of up to 10 pounds, no climbing, kneeling,
stooping, pulling or pushing.

2

the Office informed her of the type evidence needed to support her claim and by decision dated
December 8, 2006, denied her claim for compensation for the period April 21, 2005 to
April 4, 2006.
In a request postmarked January 12, 2007, appellant requested a hearing. By decision
dated February 21, 2007, the Office denied appellant’s hearing request on the grounds that it was
untimely filed and that the issue in the case could be addressed by requesting reconsideration.
On August 7, 2007 appellant requested reconsideration, stating, “I had Dr. Chowdhury remove
me from work because the VA lab supervisor wasn’t following the light duty orders,” and that
she was doing more walking, lifting, bending and sitting than she did in her regular position. She
submitted a July 12, 2007 report in which Dr. Chowdhury noted appellant’s complaint of
radiating low back pain aggravated by any type of activity. Dr. Chowdhury advised that she was
wearing a back brace, was not working and had undergone hand surgery.
By letter dated September 11, 2007, the employing establishment advised that appellant
was hired on temporary appointments, not to exceed September 30, 2005, that she worked on an
as needed basis and that, following her March 31, 2004 employment injury, she worked modified
duty. The employing establishment further stated that appellant did not complain that she was
made to work outside her restrictions. In a merit decision dated November 7, 2007, the Office
denied appellant’s claim for disability after April 21, 2005. On December 14, 2007 appellant
requested reconsideration and submitted correspondence with her Congressional representative,
including a November 30, 2007 letter from Meghan Kincaid, a mental health case manager,
asking that the Congressman help appellant with her workers’ compensation claim. In a
January 22, 2008 decision, the Office denied appellant’s request for reconsideration.
LEGAL PRECEDENT -- ISSUE 1
Under the Federal Employees’ Compensation Act2 the term “disability” is defined as
incapacity, because of employment injury, to earn the wages that the employee was receiving at
the time of injury.3 Disability is thus not synonymous with physical impairment which may or
may not result in an incapacity to earn the wages. An employee who has a physical impairment
causally related to a federal employment injury but who nonetheless has the capacity to earn
wages he or she was receiving at the time of injury has no disability as that term is used in the
Act.4
Whether a particular injury causes an employee to be disabled for employment and the
duration of that disability are medical issues which must be proved by a preponderance of the
reliable, probative and substantial medical evidence.5 Findings on examination are generally
needed to support a physician’s opinion that an employee is disabled for work. When a
physician’s statements regarding an employee’s ability to work consist only of repetition of the
2

5 U.S.C. §§ 8101-8193.

3

See Prince E. Wallace, 52 ECAB 357 (2001).

4

Cheryl L. Decavitch, 50 ECAB 397 (1999).

5

Amelia S. Jefferson, 57 ECAB 183 (2005).

3

employee’s complaints that she hurt too much to work, without objective findings of disability
being shown, the physician has not presented a medical opinion on the issue of disability or a
basis for payment of compensation.6 The Board will not require the Office to pay compensation
for disability in the absence of any medical evidence directly addressing the specific dates of
disability for which compensation is claimed. To do so would essentially allow employees to
self-certify their disability and entitlement to compensation.7
ANALYSIS -- ISSUE 1
The Board finds that appellant did not meet her burden of proof to establish that she was
entitled to wage-loss compensation for the period April 21, 2005 to April 4, 2006 causally
related to her accepted lumbar condition. The issue of whether a claimant’s disability is related
to an accepted condition is a medical question, which must be established by a physician who, on
the basis of a complete and accurate factual and medical history, concludes that the disability is
causally related to employment factors and supports that conclusion with sound medical
reasoning.8
On May 10, 2005 Dr. Horvath advised that appellant should continue to work light duty
and dismissed her from his care. His opinion therefore does not establish that appellant was
totally disabled beginning April 21, 2005. While Dr. Chowdhury noted appellant’s report that
she was forced to work outside her restrictions and advised on October 12, 2005 that she was
temporarily totally disabled from both physical and psychiatric standpoints, appellant stated on
August 7, 2007 that she had Dr. Chowdhury remove her from work because her supervisor was
not honoring her restrictions. The employing establishment advised, however, that light duty
was always available. The accepted condition in this case is lumbar strain and appellant had
preexisting back conditions with multiple surgeries. Dr. Chowdhury did not exhibit specific
knowledge of appellant’s job duties, did not explain why she could not perform her light-duty
position and did not address the period of claimed disability. Medical conclusions unsupported
by rationale are of diminished probative value and are insufficient to establish causal relation.9
The Board therefore finds that his reports are insufficient to establish that appellant was disabled
from April 21, 2005 to April 23, 2006.10 As there is no rationalized medical evidence
contemporaneous with the period of claimed disability to support that appellant was disabled
from her light-duty job for the April 21, 2004 to April 4, 2006, she did not meet her burden of
proof.11

6

G.T., 59 ECAB ___ (Docket No. 07-1345, issued April 11, 2008); see Huie Lee Goal, 1 ECAB 180, 182 (1948).

7

Amelia S. Jefferson, supra note 5.

8

Sandra D. Pruitt, 57 ECAB 126 (2005).

9

Albert C. Brown, 52 ECAB 152 (2000).

10

Paul E. Thams, 56 ECAB 503 (2005).

11

Conard Hightower, 54 ECAB 796 (2003).

4

LEGAL PRECEDENT -- ISSUE 2
Section 8128(a) of the Act vests the Office with discretionary authority to determine
whether it will review an award for or against compensation, either under its own authority or on
application by a claimant.12 Section 10.608(a) of the Code of Federal Regulations provides that
a timely request for reconsideration may be granted if the Office determines that the employee
has presented evidence and/or argument that meets at least one of the standards described in
section 10.606(b)(2).13 This section provides that the application for reconsideration must be
submitted in writing and set forth arguments and contain evidence that either: (1) shows that the
Office erroneously applied or interpreted a specific point of law; (2) advances a relevant legal
argument not previously considered by the Office; or (3) constitutes relevant and pertinent new
evidence not previously considered by the Office.14 Section 10.608(b) provides that when a
request for reconsideration is timely but fails to meet at least one of these three requirements, the
Office will deny the application for reconsideration without reopening the case for a review on
the merits.15
ANALYSIS -- ISSUE 2
In her December 14, 2007 request for reconsideration, appellant merely checked a form
that she was requesting reconsideration. She therefore did not allege or demonstrate that the
Office erroneously applied or interpreted a specific point of law, or advance a relevant legal
argument not previously considered by the Office. Consequently, appellant is not entitled to a
review of the merits of her claim based on the first and second above-noted requirements under
section 10.606(b)(2).16
With respect to the third above-noted requirement under section 10.606(b)(2), appellant
submitted correspondence with her Congressional representative’s office in which she asked for
help regarding her workers’ compensation and Social Security claims and a November 30, 2007
letter from Ms. Kincaid, also asking the representative’s help. Ms. Kincaid is a mental health
case manager. Section 8101(2) of the Act provides that the term “physician” includes surgeons,
podiatrists, dentists, clinical psychologists, optometrists, chiropractors and osteopathic
practitioners within the scope of their practice as defined by State law.17 Lay individuals, such as
a case manager, are not competent to render a medical opinion under the Act.18 The merit issue
in this case is whether appellant established that she was disabled from her light-duty position for
the period April 21, 2005 to April 4, 2006. This requires the submission of competent medical
12

5 U.S.C. § 8128(a).

13

20 C.F.R. § 10.608(a).

14

Id. at § 10.608(b)(1) and (2).

15

Id. at § 10.608(b).

16

Id. at § 10.606(b)(2).

17

Thomas O. Bouis, 57 ECAB 602 (2006).

18

See David P. Sawchuk, 57 ECAB 316 (2006).

5

evidence that addresses the specific dates of claimed compensation.19 No such evidence was
submitted with appellant’s December 14, 2007 reconsideration request. As appellant did not
submit relevant and pertinent new evidence not previously considered by the Office, it properly
denied her reconsideration request by its January 22, 2008 decision.
CONCLUSION
The Board finds that appellant did not meet her burden of proof to establish that she was
totally disabled for the period April 21, 2005 to April 4, 2006 causally related to her accepted
lumbar condition and that the Office properly refused to reopen appellant’s case for further
consideration of the merits of his claim pursuant to 5 U.S.C. § 8128(a).
ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated January 22, 2008 and November 7, 2007 are affirmed
Issued: December 8, 2008
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

19

Amelia S. Jefferson, supra note 5.

6

